           Case 7:15-cr-00577-KMK Document 33 Filed 02/11/21 Page 1 of 2
             Case 7:15-cr-00577-KMK Document 32 Filed 02/09/21 Page 1 of 2

Fe d era1 D e f end ers                                                    Southern District
                                                                     81MainStreet,Suite300
OF NEW YORK, INC.                  MEMO ENDORccn
                                             UIL4<t.J)
                                                                     WhitePlains,N.Y. 10601
                                                                 428-7124 Fax: (914) 997-6872


David E. Patton                                                                 Susanne Brody
                                                                               Accorne:,-in-Charge
 Executive Director                                                               Whi~ Plains
and Attorney-in-Chief

                                              February 9, 2021
Via E-mail and ECF
The Honorable Kenneth M. Karas
District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                                  CARES PETITION

                        Re: United States v. Michael Mondragon
                                  15 Cr. 00577(KMK)

Dear Judge Karas:

       This Petition is written on behalf of Mr. Michael Mondragon. Mr. Mondragon
was initially presented on a Violation of Supervised Release ("VOSR") which alleges
that on February 22, 2020, he committed the state crime of Assault. Mr. Mondragon
had been arrested and charged in Yonkers. At the time of his presentment on the
violation he was on state bail. Yonkers subsequently dismissed the charges. Mr.
Mondragon was detained at his initial presentment on the VOSR and has been
detained for the past twelve months. An Amended Petition dated October 5, 2020,
adds an additional violation stemming from the same Yonkers assault. Mr.
Mondragon has agreed to admit to a violation and is prepared on the same date to
proceed to sentencing on the violation. He consents to enter this plea by video or
telephone conference and understands he has an absolute right to be physically
present in the courtroom. As a result of the COVID-19 pandemic and the rising
cases of the virus in Valhalla we respectfully request that Mr. Mondragon be
permitted to admit to the violation and be sentenced remotely via videoconference
or teleconference pursuant to Section 15002(b)(2)(A) of the Cares Act.
       A remote plea is appropriate under the Cares Act because further delay
would cause serious harm to the interests of justice. Mr. Mondragon has been in
custody for 12 months, with good time this would calculate to almost 14 months.
The Petition has a Guideline range of 18-24 months. As the Guidelines are no
longer mandatory and the sentencing ranges for violations were always advisory we
will be asking the Court to impose a sentence of time served. Under these
        Case 7:15-cr-00577-KMK Document 33 Filed 02/11/21 Page 2 of 2
         Case 7:15-cr-00577-KMK Document 32 Filed 02/09/21 Page 2 of 2

The Honorable Kenneth M. Karas                                                                    Fe bruary 9, 2021
United States District Court Judge                                                   Page 2

Re: United States   v. Michael Mondragon
    15 Cr. 00577
circumstances, delay could very well cause serious harm to the interest of justice as
it could lead to unnecessary and prolonged incarceration for Mr. Mondragon. A
further consideration is the overwhelming backlog of cases that has resulted in the
multiple court closures since March 2020. At that time there was no way to foresee
that the Covid-19 pandemic would essentially close the courts for what has been the
past eleven months. Additionally, there is no certainty as to when the Covid-19 rate
in Valhalla will drop to a point where court personal will be safe with his physical
appearance.
      The past year has been most difficult for Mr. Mondragon as well as for all
detainees. Recently the rise of Covid-19 cases has caused a number of units to
quarantine. As a result, clients have not been allowed access to exercise, the library
or family and friend visits. They have been isolated and alone. Attorney video
conferences have been cancelled recently as a result of the rise in cases. Chief Judge
McMahons most recent Amended Standing Order, (21 mc-00164 (CM)) dated
February 8, 2021 , prohibits entry to the courthouses of individuals who may have
been exposed to COVID or "... who have had close contact within the past 14 days
with anyone with COVID."
       We respectfully request that the Court allow Mr. Mondragon to admit to his
violation and proceed by video or teleconference at the Court's earliest convenience.


        Thank you for your consideration.
                                                                  Respectfully,


                                                                  Susanne Brody,

cc:     Jeffrey Coffman, A.US.A.
        Joseph J. Lombardo, U.S.P.O . Specialist
        Mr. Mike Mondragon
        Granted. The Court will hold a conference/hearing on 3/5/21 at 1 :00 pm. The
        Parties may participate telephonically in light of the CARES Act and the Court's
        finding that to delay the proceedings in this case until it is safe to appear in person
        would not be in the interests of justice , given Mr. Mondragon's sentencing
        guidelines.

        So Ordered.



        ~L
